IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sweetwater Hamilton Township, PA, LLC, :
                               Appellant :
                                         :
            v.                           :             No. 1302 C.D. 2021
                                         :             Submitted: September 15, 2022
Hamilton Township Zoning Hearing Board :
and Hamilton Township                    :

BEFORE:         HONORABLE ANNE E. COVEY, Judge
                HONORABLE ELLEN CEISLER, Judge
                HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                              FILED: October 19, 2022


         Sweetwater Hamilton Township, PA, LLC (Sweetwater) appeals from the
October 12, 2021 order of the Court of Common Pleas of Monroe County (Common
Pleas) denying Sweetwater’s appeal of the Hamilton Township Zoning Hearing
Board’s (ZHB) March 2, 2021 order, which denied Sweetwater’s appeal of the
Hamilton Township Zoning Officer’s (Zoning Officer) August 4, 2020 enforcement
notice (Enforcement Notice) citing Sweetwater for several violations of Hamilton
Township’s Zoning Ordinance (Zoning Ordinance).1 Upon review, we affirm.
                                     I.     Background
         Sweetwater is the owner of an approximately 30-acre tract of land in Hamilton
Township, Monroe County, Pennsylvania (the Property) that is zoned residential

1
    Hamilton Twp., Pa. Zoning Ordinance (1976), as amended.
under the Zoning Ordinance. Original Record (O.R.), Item No. 13, Exhibit A,
Transcript of ZHB Hearing, 11/10/20 (T.1) at 28. Thomas Blanchet (Blanchet), who
lives and operates a recycling center in Freehold, New Jersey, solely owns
Sweetwater. O.R., Item No. 13, Exhibit B, Transcript of ZHB Hearing, 1/12/21 (T.2)
at 152; T.1 at 77. When Sweetwater purchased the Property in 2012, Blanchet
thought the Property was a commercial property and “a former scrapyard.” T.2 at
157 (emphasis added). He reached this conclusion because of “the evidence of
scrapyard activities by the foundation for a scale.” Id. at 166.
      After purchasing the Property, Blanchet permitted Joseph Kennedy
(Kennedy), who owns an adjoining property with an active scrapyard, to utilize the
Property and retain any proceeds that he realized from operations on the Property.
T.2 at 170-72. In exchange, Kennedy was cleaning the Property, by removing buried
metal and tires, at no cost to Sweetwater. Id. at 172. Blanchet and Kennedy’s
agreement was only an oral agreement. Id. at 171. Blanchet, who only visited the
Property six times during the eight and one-half years of his ownership, admitted
that the equipment (excavators, etc.) and trailers on the Property belonged to
Kennedy, and that he was not aware of Kennedy’s day-to-day operations. Id. at 171-
76.
      Kennedy explained that when Sweetwater purchased the Property, it had a lot
of junk buried on it (metal and tires), such that it appeared to be an “abandoned junk
yard.” T.1 at 68 (emphasis added). Kennedy claimed that his operations on the
Property were limited to cleaning up metal and tires that were already on the
Property at the time of Sweetwater’s purchase. See id. at 67-68, 73; T.2 at 101.
Kennedy explained that he took those materials to his property where he had an
“operating scale,” which was a necessary piece of equipment to process material in



                                          2
a scrapyard. Id. at 125. Kennedy also explained that his intentions were to finish
cleaning the Property and then use it as a scrapyard or a recycling yard. T.1 at 73.
Despite these claims, Kennedy admitted he “may store some stuff” on the Property
“while we bring it across the street to process it,” and “I guess you could say” we
brought some junk materials onto the Property. T.2 at 101, 102. In addition,
Kennedy admitted that he (a) parked trailers, which he used in the operation of his
junk yard across the street, on the Property; (b) loaded trailers with metal, which he
used in the operation of his junk yard across the street, on the Property; (c) stored a
steel building, which he was “building to be erected at some point in time,” on an
unlicensed trailer on the Property for the past “four or five years[;]” and (d) placed
an inoperable front-end loader on the Property, which had been there for the past
year or two. Id. at 103, 108, 114, 115-17.
      Brian Potcher (Potcher), who lives approximately 1,000 feet from where
Kennedy was conducting operations on the Property, stated that he observed a lot
more activity on the Property than Kennedy admitted. T.2 at 180. Potcher stated
that over the past two years, he observed “an incredible amount of activity” on the
Property, including “[e]xcavators, loaders, [and] some sort of conveyor that’s
processing something.” Id. at 181-82. Potcher said that the activity was loud, and
that it was occurring on a daily basis, from approximately 6:00 a.m. or 7:00 a.m.
until dark. Id. at 183. He also testified that the activity decreased in August of 2020.
Id. at 182.
      In early August 2020, Zoning Officer observed what he believed to be a junk
yard on the Property. T.1 at 27-28. On August 4, 2020, Zoning Officer issued
Enforcement Notice to Sweetwater, wherein, he alleged that Sweetwater was storing
building materials, used machinery, vehicles, and trailers on the Property, which are



                                           3
uses that the Zoning Ordinance permits in industrial zones, not residential zones.
O.R., Item No. 13, Exhibit A-1 at 6-7.
      Sweetwater appealed the Enforcement Notice to the ZHB. In its appeal,
Sweetwater asserted that “[t]he property was/is a prior non-conforming use that was
not abandoned. Owner has invested substantial resources into property cleanup to
conduct junk yard responsibly.” O.R., Item No. 13, Exhibit A-1 at 2. The ZHB held
hearings on Sweetwater’s appeal on November 10, 2020 and January 12, 2021.
      In addition to the testimony outlined above, the ZHB received evidence of the
historical uses of the Property. Dale Chan (Chan), who has been a tow truck driver
in Monroe County for approximately the past 30 years, testified that he began living
in a trailer that he placed on the Property in 1986. T.1 at 52-53. Chan, who was
working for the owner while he lived on the Property, testified that he used the
Property as an automotive scrapyard and that the prior owner had been operating it
as a junk yard. Id. at 53-54. When Chan started, there was not an operational scale
on the Property, as the owner added that while he worked there. Id. at 52. Chan
continued to live and work on the Property into the early 1990s. Id. at 54.
      Andrew Phillips, who was formerly an automobile salvager, testified that he
took scrap metal to the Property between approximately 1983 and 1994. T.1 at 60-
62. During this time, the owner was operating the Property as a scrapyard and there
was a large scale on the Property that the owner used to weigh vehicles to process
scrap metal. Id. at 62-63.
      Cindy Treible (Mrs. Treible), who owned the Property from 2003 to 2012,
testified that she and her now-deceased husband (Mr. Treible) purchased the
Property at a tax sale in 2003. T.1 at 36-38, 42. At the time of their purchase, Mr.
Treible, who repossessed vehicles for a living, intended to use the Property as a yard



                                          4
for vehicles that he repossessed. Id. at 39-40. Shortly after they bought the Property,
however, Zoning Officer informed Mr. and Mrs. Treible (the Treibles) that they
could not use the Property in this manner. Id. The Treibles did not apply for a
variance, nor did they utilize the Property as they originally intended. Id. Instead,
Mr. Treible “sold the scale that you drive across” that was on the Property. Id. at
40. Thereafter, Mr. Treible became ill, and Mrs. Treible used the 48′ by 60′ steel
building on the Property to store Mr. Treible’s business equipment. Id. at 40-41.
During their roughly nine years of owning the Property, the Treibles did not operate
the Property as a junk yard or scrapyard. Id. at 43.
      Zoning Officer, who has held his position since 2001, testified that he
reviewed Hamilton Township’s historical records related to the Property. T.1 at 11.
In those records, Zoning Officer discovered that Hamilton Township, through a
grant from the Pennsylvania Department of Environmental Protection, removed 730
tons of tires (around 250,000 tires) from the Property in 2000, at a cost of
approximately $105,000.00. Id. at 25-26, 33. Zoning Officer testified that he
personally observed the Property from 2001 to 2003 (at which time the Treibles
purchased the Property), and that there were not any tires remaining on the Property,
nor was it being used as a junk yard. Id. at 27.
      Upon hearing the testimony outlined above and reviewing the exhibits that the
parties submitted, the ZHB denied Sweetwater’s appeal. In doing so, the ZHB
determined that Sweetwater failed to prove that a nonconforming use existed on the
Property at the time the Zoning Ordinance was enacted. O.R., Item No. 2, Exhibit
A at 15-16, 40. Even if Sweetwater had proven that a prior nonconforming use
existed on the Property, the ZHB determined that the Treibles abandoned any prior
nonconforming use. Id. at 21-23, 45. On appeal, Common Pleas, which reviewed



                                          5
the record before the ZHB and did not take new evidence, also determined that
Sweetwater failed to prove that a nonconforming use existed on the Property at the
time the Zoning Ordinance was enacted, and that even if a prior nonconforming use
existed, the Treibles abandoned that use. O.R., Item No. 22 at 4, 8. In addition,
Common Pleas determined that Sweetwater waived its equitable estoppel claim by
not raising it before the ZHB. Id. at 8.
                                  II.      Discussion
      In this appeal, Sweetwater first asserts the ZHB considered issues not
presented by the case and capriciously disregarded the evidence.           Second,
Sweetwater asserts that Common Pleas should have equitably estopped Hamilton
Township from relying on the abandonment of a junk yard use, because Hamilton
Township has continued to collect commercial-rate real estate tax payments for the
Property. Lastly, Sweetwater alleges that the ZHB’s decision caused an improper
blanket extinguishment of all commercial uses of the Property.
      Since “Common Pleas did not take additional evidence in this zoning appeal,”
this Court’s role “is limited to reviewing the [ZHB]’s decision, not that of Common
Pleas.” Dowds v. Zoning Bd. of Adjustment, 242 A.3d 683, 695 (Pa. Cmwlth. 2020)
(citation omitted). Thus, we evaluate whether the ZHB committed an error of law
or abused its discretion. Id. With regard to whether the ZHB committed an error of
law, we conduct a de novo review and “are not bound by the legal conclusions of the
governing body or lower court[].” EQT Prod. Co. (& ET Blue Grass Clearing, LLC)
v. Borough of Jefferson Hills, 208 A.3d 1010, 1025 (Pa. 2019) (citation omitted).
With regard to whether the ZHB abused its discretion, we will find an abuse of
discretion “whenever the findings of the governing body are not supported by
substantial evidence.” Id. at 1024. Substantial evidence is “such relevant evidence



                                            6
as a reasonable mind might accept as adequate to support a conclusion.” Gorsline
v. Bd. of Supervisors of Fairfield Twp., 186 A.3d 375, 385 (Pa. 2018).
      A. Issues Presented / Capricious Disregard of Evidence
      Sweetwater, in its first issue on appeal, argues that the ZHB addressed two
fictional issues (prior nonconforming use and variance by estoppel), which indicate
that the ZHB capriciously disregarded the actual issue (lack of evidence of
abandonment). To support this argument, Sweetwater claims that counsel for the
parties agreed to narrow the issues at the hearing before the ZHB, and that the sole
issue remaining was whether a prior nonconforming use had been abandoned. Thus,
Sweetwater asserts that Hamilton Township conceded that a junk yard use was a
prior nonconforming use on the Property.
             1. Prior Nonconforming Use
      A prior nonconforming use is a lawful use of property that existed before, and
at the time of, the enactment of zoning restrictions that prohibit the use. See Sowich
v. Zoning Hearing Bd. of Brown Twp., 245 A.3d 1188, 1195 (Pa. Cmwlth. 2021)
(citation omitted). A landowner has the burden of proving the existence of a prior
nonconforming use, which requires him to produce “objective evidence of the
precise extent, nature, time of creation and continuation of the alleged
nonconforming use.” Jones v. Huntingdon Twp. Zoning Hearing Bd., 467 A.2d
1206, 1207 (Pa. Cmwlth. 1983). Zoning Ordinance provides that landowners in
Hamilton Township have a right to continue a prior nonconforming use, subject to
certain limitations. See Zoning Ordinance, Section 703.
      Neither the ZHB, which conducted the hearing in this matter, nor Common
Pleas, which reviewed the transcripts of that hearing, found that Hamilton Township
conceded that a prior nonconforming use existed on the Property. Upon review of



                                          7
the section of the hearing transcript that Sweetwater highlights (T.1 at 6-9), as well
as the entire hearing transcript, we agree with the ZHB that Hamilton Township did
not concede that a prior nonconforming use existed on the Property. Therefore, we
conclude that the ZHB did not commit an error of law or abuse its discretion in
requiring Sweetwater to prove the existence of a prior nonconforming use.
      Sweetwater only addressed the use of the Property on or before 1976 (the year
the Zoning Ordinance was enacted) in two ways. First, Sweetwater introduced the
Property’s tax assessment card, which showed that a 48′ by 60′ steel building was
placed on the Property in 1965. T.1 at 47-48. Second, Chan, who worked at an
automotive scrapyard on the Property from 1985 to the early 1990s, testified that the
prior owner operated a junk yard on the Property. T.1 at 53-54. Simply stating that
an owner prior to 1985 used the Property as a junk yard does not establish that a junk
yard was in operation on the Property before and during 1976. Additionally, the
placement of a 48′ by 60′ steel building on the Property in 1965, without more, does
not establish that the steel building was being used as part of a junk yard in 1976.
Although a junk yard may have existed on the Property in 1976, Sweetwater did not
present any “objective evidence of the precise extent, nature, time of creation and
continuation of the alleged nonconforming use.” See Jones, 467 A.2d at 1207.
Accordingly, we conclude that the ZHB did not commit an error of law or abuse its
discretion in finding that Sweetwater failed to present sufficient evidence to prove
that the Property was devoted to a junk yard use at the time of the enactment of the
Zoning Ordinance.
             2. Abandonment
      Even if a prior nonconforming use had existed on the Property, or if Hamilton
Township had conceded that one existed, Hamilton Township asserted that the



                                          8
Treibles abandoned that use of the Property. To show abandonment of a prior
nonconforming use, Hamilton Township had the burden of proving that the Treibles
“(1) intended to abandon the nonconforming use, and (2) actually abandoned the
use.” Zitelli v. Zoning Hearing Bd. of Borough of Munhall, 850 A.2d 769, 771 (Pa.
Cmwlth. 2004) (citing Pappas v. Zoning Bd. of Adjustment of the City of Phila., 589
A.2d 675 (Pa. 1991)). “A zoning ordinance may establish a presumption of intent
to abandon by incorporating a discontinuance provision that provides that the lapse
of a designated time is sufficient to establish the intent to abandon the
nonconforming use.” Zitelli, 850 A.2d at 771 (citing Latrobe Speedway, Inc. v.
Zoning Hearing Bd. of Unity Twp., Westmoreland County, 720 A.2d 127, 132 (Pa.
1998)). Zoning Ordinance does include a discontinuance provision, which states:

      When a non-conforming use is discontinued for a period of one (1) year
      (except where governmental action impedes access to the premises), or
      changed to a more restricted or conforming use for an period of time,
      such action shall be considered an abandonment thereof and such
      non-conforming use shall not thereafter be revised.

Zoning Ordinance, § 705.1.
      Our review of the evidence presented in this matter shows that any prior
nonconforming junk yard use of the Property was discontinued for greater than one
year, because the Treibles owned the Property from 2003 to 2012 and did not utilize
it as a junk yard during that time. Thus, Hamilton Township was entitled to a
presumption that the Treibles intended to abandon the junk yard use.
      Sweetwater attempted to rebut this presumption by showing that the Treibles
(1) originally intended to use the Property to store repossessed vehicles, (2) did not
store repossessed vehicles on the Property due to Mr. Treible’s declining health, (3)
paid commercial-rate property taxes, and (4) did not remove the drive over scale’s



                                          9
foundation or tear down the 48′ by 60′ steel building. Sweetwater claims that the
Treibles’ use of the Property is like the use of the racetrack in Latrobe Speedway,
where our Supreme Court determined that the landowner rebutted the presumption
of intention to abandon a prior nonconforming use. Latrobe Speedway, 720 A.2d at
132. In Latrobe Speedway, the following evidence was sufficient to rebut the
presumption of intention to abandon:

      First, the property is assessed as a racetrack, and Latrobe has continued
      to pay yearly property taxes pursuant to that assessment. Second,
      although the structures on the property are in disrepair, no attempt had
      been made to dismantle these structures or otherwise convert the use on
      this thirty-five acre tract. Third, since racing activity ceased, Latrobe
      has negotiated with twenty-three persons . . . for the sale or lease of the
      premises as a racetrack. That Latrobe was not able to come to terms
      with these persons indicates a financial circumstance explaining the
      non-use of the premises.

Id. (citation omitted).
      The Treibles’ use of the Property is distinguishable from the use of the
racetrack in Latrobe Speedway. First, the property in Latrobe Speedway was
specifically assessed for tax purposes as a racetrack. Our Supreme Court, therefore,
determined that the owner’s payment of those taxes was evidence that could be used
to rebut the presumption that the owner intended to abandon the racetrack use. The
Treibles, however, were not paying property taxes based on the Property being
assessed specifically as a junk yard, as the Property is generally assessed for tax
purposes as a commercial property. Additionally, the Treibles’ actual use of the
Property (indoor storage of commercial equipment) was consistent with the
Property’s commercial tax assessment. As a result, the Treibles’ payment of
commercial-rate property taxes, while relevant, does not help Sweetwater in
rebutting the presumption that the Treibles intended to abandon the specific junk


                                          10
yard use of the Property. Second, although the Treibles originally intended to use
the property to store repossessed vehicles, Mrs. Treible testified that Zoning Officer
informed them, shortly after they purchased the Property, that they were not allowed
to use the Property in that manner. The Treibles did not challenge that determination
or apply for a variance. Instead, Mr. Treible, before he became ill, sold the drive
over scale that was on the Property. This shows that the Treibles’ intentions changed
before Mr. Treible’s illness. Third, after the Treibles removed the scale from the
Property, they used the building on the Property as a storage space. Sweetwater did
not present any evidence to show that the Treibles attempted to use, sell, or lease the
Property as a junk yard. Accordingly, Sweetwater did not rebut the presumption of
intention to abandon, and we conclude the ZHB did not commit an error of law or
abuse its discretion in finding that Hamilton Township had met its burden of proving
that the Treibles intended to abandon any junk yard use of the Property.
      In addition to proving an intent to abandon the prior nonconforming use,
Hamilton Township also needed to prove that the use was actually abandoned for
the required time period. Actual abandonment cannot be based upon nonuse alone,
but “‘must be shown by the owner[’s] . . . overt acts or failure to act.’” Zitelli, 850
A.2d at 772 (citation omitted). In this matter, not only did the Treibles not use the
Property as a junk yard for approximately nine years, but they also sold the drive
over scale that was on the Property. Since Blanchet and Kennedy, who both operate
scrapyards, stated that a drive over scale is an essential piece of equipment for
processing scrap materials, selling the scale was an overt act that shows that the
Treibles actually abandoned the junk yard use of the Property. Therefore, we
conclude the ZHB did not commit an error of law or abuse its discretion in finding




                                          11
that the Treibles actually abandoned any prior nonconforming junk yard use on the
Property.
       B. Equitable Estoppel
       Sweetwater, in its second issue on appeal, argues that Hamilton Township
should be equitably estopped2 from asserting that the prior nonconforming junk yard
use on the Property was abandoned, because Hamilton Township has been receiving
commercial-rate property taxes for the Property. Sweetwater did not raise this issue
during the hearings before the ZHB. See generally T.1; T.2. Instead, Sweetwater
presented evidence of the Property’s commercial-rate property taxes only for
purposes of proving that the Property was being used as a commercial property and
that the Treibles had not abandoned that use. Id. When those arguments failed,
Sweetwater, for the first time, presented its equitable estoppel argument in its appeal
to Common Pleas, thereby denying the ZHB an opportunity to evaluate the issue.
O.R., Item No. 2 at 3. Since Sweetwater failed to present this issue to the ZHB,
Common Pleas determined that it was waived. We also conclude that Sweetwater
waived the issue by failing to raise it before the ZHB. See 2 Pa.C.S. § 753(a) (stating
that “if a full and complete record of the proceedings before the agency was made
[a] party may not raise upon appeal any other question not raised before the agency

2
   Equitable estoppel is an equitable theory under which a municipality is precluded from enforcing
its land use regulations “where the municipality intentionally or negligently misrepresented its
position with reason to know the landowner would rely upon the misrepresentation.” In re Kreider,
808 A.2d 340, 343 (Pa. Cmwlth. 2002) (citation omitted). Equitable estoppel is an “unusual
remedy granted only in extraordinary circumstances and the landowner bears the burden of proving
his entitlement to relief.” Id. (citation omitted). Under a similar theory, courts can grant a variance
by estoppel “where there has been municipal inaction amounting to active acquiescence in an
illegal use.” Id. (citation omitted). Both theories “share common elements of good faith action on
the part of the landowner: 1) that he relies to his determent, such as making substantial
expenditures, 2) based upon an innocent belief that the use is permitted, and 3) that enforcement
of the ordinance would result in hardship, ordinarily that the value of the expenditures would be
lost.” Id. (citations omitted).


                                                 12
. . . unless allowed by the court upon due cause shown.”); Korsunsky v. Hous. Code
Bd. of Appeals, 660 A.2d 180, 184 (Pa. Cmwlth. 1995) (finding a party waived
review of an issue by not raising it before the local agency).
      C. Extinguishment of Commercial Uses
      Sweetwater, in its third and final issue on appeal, argues that the ZHB’s
decision works an unjust forfeiture by extinguishing all commercial uses of the
Property. Sweetwater waived review of this issue by raising it for the first time
before this Court and failing to raise it before the ZHB or Common Pleas. See 2
Pa.C.S. § 753(a).
                                 III.   Conclusion
      Upon review, we conclude that the ZHB did not commit an error of law or
abuse its discretion in determining that (a) Sweetwater failed to establish the
existence of a prior nonconforming use on the Property, and (b) even if a prior
nonconforming use did exist on the Property, Hamilton Township presented
sufficient evidence to prove that the Treibles abandoned that use during their
ownership of the Property.
      The remaining issues Sweetwater raised in this appeal are waived, as
Sweetwater did not raise them before the ZHB.        Therefore, we affirm Common
Pleas’ order denying Sweetwater’s appeal of the ZHB’s decision.



                                              ______________________________
                                              STACY WALLACE, Judge




                                         13
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sweetwater Hamilton Township, PA, LLC, :
                               Appellant :
                                         :
            v.                           :   No. 1302 C.D. 2021
                                         :
Hamilton Township Zoning Hearing Board :
and Hamilton Township                    :




                                 ORDER


     AND NOW, this 19th day of October 2022, the October 12, 2021 order of the
Court of Common Pleas of Monroe County, which denied Sweetwater Hamilton
Township, PA, LLC’s appeal of the March 2, 2021 order of the Hamilton Township
Zoning Hearing Board, is AFFIRMED.




                                      ______________________________
                                      STACY WALLACE, Judge